   Case 2:20-cv-00922-MHT-KFP Document 19 Filed 06/11/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JARMAL JABBAR SANDERS,            )
                                  )
     Plaintiff,                   )
                                  )          CIVIL ACTION NO.
     v.                           )            2:20cv922-MHT
                                  )                 (WO)
JOHN HAROLD MERRILL,              )
Alabama Secretary of              )
State, et al.,                    )
                                  )
     Defendants.                  )


JARMAL JABBAR SANDERS,            )
                                  )
     Plaintiff,                   )
                                  )          CIVIL ACTION NO.
     v.                           )           2:20cv1061-MHT
                                  )                (WO)
JOHN H. MERRILL, et al.,          )
                                  )
     Defendants.                  )


JARMAL JABBAR SANDERS,            )
                                  )
     Plaintiff,                   )
                                  )          CIVIL ACTION NO.
     v.                           )             2:21cv7-MHT
                                  )                 (WO)
JOHN H. MERRILL, et al.,          )
                                  )
     Defendants.                  )
   Case 2:20-cv-00922-MHT-KFP Document 19 Filed 06/11/21 Page 2 of 2




                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United         States      Magistrate        Judge's

recommendation (doc. no. 17) is adopted.

    (2) These      consolidated         lawsuits     are     dismissed

without prejudice for plaintiff’s failure to file an

amended complaint as ordered by the court.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket     as   a   final    judgment

pursuant   to   Rule   58   of    the     Federal    Rules   of   Civil

Procedure.

    These cases are closed.

    DONE, this the 11th day of June, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
